Citation Nr: 1108740	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for status post surgical repair of abdominal aneurysms, as secondary to service-connected status post myocardial infarction with angina.

2.  Entitlement to an evaluation in excess of 30 percent disabling for service connected status post myocardial infarction with angina.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2009, the Board denied entitlement to service connection for status post surgical repair of abdominal aneurysms, as secondary to service-connected status post myocardial infarction with angina, and also denied entitlement to an evaluation in excess of 30 percent disabling for service connected status post myocardial infarction with angina.  The Veteran appealed those decisions to the United States Court of Appeals for Veterans Claims.  In July 2010, the United States Court of Appeals for Veterans Claims vacated and remanded these matters pursuant to a Joint Motion for Remand (JMR) for further action.


FINDINGS OF FACT

1.  In a correspondence between the Veteran's son and the RO from November 2010, the Board was notified that the Veteran died in November 2010.

2.  The Social Security Death Index lists the Veteran's death as in November 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389,  § 212, 122 Stat. 4145, 4151 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R.  § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).




ORDER

The appeal is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


